Title: To Alexander Hamilton from George Washington, 11 December 1785
From: Washington, George
To: Hamilton, Alexander



Dear Sir,
Mount Vernon Decr 11th. 1785

I have been favoured with your letter of the 25th. of November by Major Farlie.

Sincerely do I wish that the several State Societies had, or would, adopt the alterations that were recommended by the General meeting in May 1784. I then thought, and have had no cause since to change my opinion, that if the Society of the Cincinnati mean to live in peace with the rest of their fellow Citizens, they must subscribe to the alterations which were at that time adopted.
That the Jealousies of, and prejudices against this Society were carried to an unwarrantable length I will readily grant—and that less than was done, ought to have removed the fears which had been imbibed, I am as clear in, as I am that it would not have done it; but it is a matter of little moment whether the alarm which siezed the public mind was the result of foresight—envy & jealousy—or a disordered imagination; the effect of perseverance would have been the same: wherein then would have been found an equivalent for the separation of Interests, which (from my best information, not from one state only but many) would inevitably have taken place?
The fears of the people are not yet removed, they only sleep, & a very little matter will set them afloat again. Had it not been for the predicament we stood in with respect to the foreign Officers and the charitable part of the Institution I should, on that occasion, as far as my voice would have gone have endeavoured to convince the narrow minded part of our Country men that the Amor Patri[ae] was much stronger in our breasts than theirs—and that our conduct through the whole of the business was actuated by nobler & more generous sentiments than were apprehended, by abolishing the Society at once, with a declaration of the causes, and the purity of its intention. But the latter may be interesting to many, and the former, is an insuperable bar to such a step.
I am sincerely concerned to find by your letter that the Baron is again in straighted circumstances. I am much disinclined to ask favors of Congress, but if I knew what the objects of his wishes are I should have much pleasure in rendering him any services in my power with such members of that body as I now and then corrispond with. I had flattered myself, from what was told me sometime ago, that Congress had made a final settlement with the Baron much to his satisfaction.

My Compliments and best wishes, in which Mrs. Washington joins me, are presented to Mrs. Hamilton.
I am Dear Sir   Yr. Most Obedt. Hble Servt
Go: Washington
P.S. When you see Genl. Schuyler and family I pray you to offer my best respects to them.
Alexr. Hamilton Esqr.
